DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1717499.6, filed on 10/24/2017.

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-13) in the reply filed on 08/16/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova et al(US 20180113752 A1) in view of Daniel et al(EP 3437353 B1).

With regards to claim 1, Derbakova discloses, A method for synchronizing data within a distributed ledger network comprising a plurality of member nodes connected via a data communications system, the method comprising, at a first member node: 
storing first storage data representing blocks of a first blockchain and second storage data representing blocks of at least a second blockchain (FIG 2 210, 220 and associated text;); 
extending the first blockchain in response to at least one block being created at said first member node, adding data representing said at least one block to said first storage data (FIG 2 212, 232 and associated text; [0027] The blocks may have messages which identify another blockchain, a specific transaction, parties to the transaction or other transaction specific information. The inter-ledger messages and contracts may be verified with one or more messages stored in the blocks. The message may be a favorable message or an unfavorable message that indicates whether the transaction is sent or received in the correct blockchain and whether the transaction should be written to a specific block or blockchain.); 
transmitting outbound data to at least one other member node of the distributed ledger network, the outbound data comprising data representative of said at least one block (FIG 2 216 and associated text [0025]; In one example of operation, a new transaction 212 may cause an inter-ledger message scheme 214 to communicate between blockchain entities. For example, a request may be sent 216 to establish a contract term or confirm contract terms which are known by both chains. The terms can be identified 218 and confirmed 222 and a consensus trust procedure may be identified 228 and used to process the ledger 232.); 
receiving inbound data from a second member node of the distributed ledger network, the inbound data comprising data representative of one or more blocks of the second blockchain (FIG 2 222 and associated text; [0025]; In one example of operation, a new transaction 212 may cause an inter-ledger message scheme 214 to communicate between blockchain entities. For example, a request may be sent 216 to establish a contract term or confirm contract terms which are known by both chains. The terms can be identified 218 and confirmed 222 and a consensus trust procedure may be identified 228 and used to process the ledger 232.); and 
adding the data representing said one or more blocks of the second blockchain to the second storage data (FIG 3A 318 or FIG 3B 358 and associated text).

Derbakova does not exclusively but Daniel teaches, 
transmitting outbound synchronization data to at least one other member node of the distributed ledger network; receiving inbound synchronization data from a second member node of the distributed ledger network,  ([0024]; These features of the second blockchain 430 serve a useful purpose when destination devices 402 seek to determine if receive code originates from a base station 400 and the suitability of the code. A target device 402 can refer to the consensus state of the second blockchain 430 to determine a validated state of the first blockschain 404 to verify received code and list of devices before executing the code….[0025] At step 506 the target device 402 accesses a state of a second blockchain 430 which stores a consensus agreed state of the first blockchain 404. The consensus agreed state stored in the second blockchain 430) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Derbakova method with teaching of Daniel in order to secure transaction from vulnerability to spoofing or other threats, especially in a network subject  to potential interception, intermediary insertion and the like (Daniel [0006]).

With regards to claim 8, Derbakova in view of Daniel discloses, before extending the first blockchain, determining that (i) the at least one block created at said first member node satisfies at least one block validity condition, and (ii) the first blockchain satisfies at least one blockchain validity condition ([0019]; Subsequently, at step 304, the base station 200 evaluates or retrieves a hash value for a current state of the blockchain 204 as a hash of the current state (latest block) of the blockchain 204.).

With regards to claim 10, Derbakova in view of Daniel discloses, wherein the first storage data represents at least a first hash of a first data record of a first block of the first blockchain (Daniel FIG 4 404 and associated text), the second storage data represents at least a second hash of a second data record of a second block of the second blockchain (Daniel FIG 4 430 and associated text;), and 
the method comprises processing the first storage data and the second storage data to generate hash data representative of a hash based on the first hash and the second hash (FIG 3 306, 310 and associated text; FIG 5 510 and associated text[0017]; Each block in a blockchain includes a one or more data structures, and in some exemplary blockchains a Merkle tree of hash or digest values for transactions included in a block are used to arrive at a hash value for a block which is itself combined with a hash value for a preceding block to generate a chain of blocks (i.e. a blockchain).). Motivation would be same as stated inb claim 1.

Claim(s) 2-3, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova et al(US 20180113752 A1) in view of Daniel et al(EP 3437353 B1) and Carey et al (US 20180165476 A1).

With regards to claim 2, Debakova in view of Daniel do not Carey teaches, transmitting at least a given type of outbound synchronization data (FIG 5 at t0 “Append Crosslink Transaction”), transmissions of the given type of outbound synchronization data being separated by respective time intervals (t0-t1 “regular transaction inflow”)), wherein during a time interval between one, and the next transmission of the given type of outbound synchronization data, a plurality of blocks of said first blockchain are created and wherein said next transmission comprises data representing said plurality of blocks (0028] For example, if the addition of a new block takes 10 minutes and there must be 6 additional blocks added to the blockchain after a block for the block to be trusted, that means that a new block should be added approximately every 10 minutes to ensure that there is no additional time to recalculate all 6 blocks and maliciously provide an alternate chain addition that changes the blockchain. ) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Derbakova in view of Daniel’s method with teaching of Carey  in order to prevent tampering (Carey [0002]).

With regards to claim 3 Debakova in view of Daniel and Carey teaches, wherein extending the first blockchain comprises adding a continuous sequence of blocks to the first blockchain during said time interval in response to receiving a plurality of data records to be added to the distributed ledger network (FIG 4 and associated text). Motivation would be same as stated in claim 2.

With regards to claim 5 Debakova in view of Daniel and Carey teaches wherein: the inbound synchronization data includes a first type of inbound synchronization data (FIG 5 and associated txt;  [0018] FIG. 5 is a table illustrating an example timing of crosslink transactions appended to a pair of blockchains in accordance with an embodiment of the present disclosure. ); and the method comprises receiving the first type of inbound synchronization data at irregular intervals ([0027] This may slow down the rate because the validator nodes may be forced to wait until a sufficient number of transactions have been submitted before generating a new block for addition to the blockchain. In another example, the blockchain may simply receive new transactions in bursts with a period of down time in between each burst. This may cause the blockchain to add a number of blocks rapidly followed by a period in which no new blocks or a very small number of blocks are added to the blockchain. ) Motivation would be same as stated in claim 2.

Claim(s) 7, are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova et al(US 20180113752 A1) in view of Daniel et al(EP 3437353 B1) and Campanga (US 10826685 B1).

With regards to claim 7, Debakova in view of Daniel further teaches, wherein transmitting the outbound synchronization data to the at least one other member node comprises multicasting the outbound synchronization data to a plurality of member nodes of the distributed ledger network ([0020] Subsequently, at step 316, the base station 200 broadcasts the current state of the blockchain 204 to all or a subset of the destination devices 202a to  202g including the target device 202.).

Debakova in view of Daniel do not Campanga teaches multicasting the outbound synchronization data to a plurality of member nodes of the distributed ledger network using the User Datagram Protocol (UDP) (Campanga col 4 line 50-60 ; (24) As previously mentioned, blockchains are distributed databases, and in some embodiments, each of a plurality of entities/resources responsible for maintaining the blockchain has a copy of the entirety of the blockchain at any given point (e.g., all blocks added to that point). As individual transactions (e.g., generation of event data) are perpetrated, information regarding those transactions (which may include the event data itself) is broadcasted to all nodes/entities/resources. See also col 16 line 5-15; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Derbakova in view of Daniel’s method with teaching of Campanaga  in order to provide integrity of transactions (col 1 line 5-20;).

Allowable Subject Matter
Claims 4,6, 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498